FILED
                               NOT FOR PUBLICATION                          DEC 11 2009

                                                                       MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                            No. 09-50197

              Plaintiff - Appellee,                   D.C. No. 3:07-CR-02994-JLS-
                                                      1
   v.

 ELEAZAR FELIX-OLIVAS,                                MEMORANDUM *

              Defendant - Appellant.


                       Appeal from the United States District Court
                          for the Southern District of California
                      Janis L. Sammartino, District Judge, Presiding

                               Submitted December 9, 2009 **
                                   Pasadena, California

Before: THOMPSON and SILVERMAN, Circuit Judges, and BOLTON,*** District
Judge.

        Eleazar Felix-Olivas appeals from the 12-month sentence imposed on him as




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            This panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
a result of the revocation of his supervised release, to be served consecutively to

the 10-month sentence imposed for the underlying criminal conduct that led to the

revocation. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

      Mr. Felix-Olivas argues that his admission to the supervised release

violation was involuntary because he was not given a full, Rule 11-style

voluntariness colloquy regarding his rights. Next, Mr. Felix-Olivas asserts that the

district court considered improper factors in arriving at a sentence. In particular,

Appellant objects to the fact that the district court judge discussed a need for

“consequences” for his actions, which he interprets as a reference to impermissible

consideration of the underlying criminal conduct, rather than the breach of trust of

the supervised release violation. Finally, Appellant argues that a 12-month

sentence was substantively unreasonable on the facts before the court at the time of

sentencing.

      This Court has held that the making of admissions at a revocation

proceeding is not the equivalent of a guilty plea, and therefore, the due process

clause does not require a full voluntariness colloquy at a revocation hearing. See

United States v. Segal, 549 F.2d 1293, 1296-1301 (9th Cir. 1977). Further, the

district court’s sentence was not based on improper factors. Given that returning to

the United States is the very “breach of trust” courts are permitted to sanction by



                                           2
revoking supervised release, the district court’s focus on “consequences” for Mr.

Felix-Olivas’s actions was not misplaced.

      The record reflects that the sentence is substantively reasonable and free

from plain error. It appropriately takes into consideration the nature and timing of

the violation of supervised release.

      AFFIRMED.




                                          3